Per Curiam:

The motion of the appellees to dismiss the appeal herein is granted, and the appeal is dismissed for the want of a properly presented substantial federal question. (1) Godchaux Co. v. Estopinal, 251 U. S. 179; Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; St. Louis & San Francisco R. Co. v. Shepherd, 240 U. S. 240, 241. (2) New York v. Kleinert, 268 U. S. 646, 649-651; Keokuk & Hamilton Bridge Co. v. Illinois, 175 U. S. 626, 633; Dewey v. Des Moines, *537173 U. S. 193, 197. The motion of the appellees to allow damages is granted, and it is ordered that damages of one hundred dollars, payable to appellees, be taxed against appellants. Slaker v. O’Connor, 278 U. S. 188; Roe v. Kansas, 278 U. S. 191.
Messrs. Thomas Brady, Jr., and Thomas C. Hannah for appellants.
Mr. Lee D. Hall for appellees.